Day, J.
No objection is made to the entire legality and regularity of the tax sale and deed, nor is it urged that plaintiff obtained possession of the land before he procured his tax deed. The claim is simply this : That the legal title does not absolutely vest in the tax purchaser until he records his tax deed; that the plaintiff, before he recorded his tax deed, went into possession of the land, and appropriated to his own use the rents and profits to an amount greater than the taxes, interest and penalty due, and that these circumstances worked an equitable redemption from the tax sale. But redemption must be made within three years from the date of sale. Chap. 173, § 13, Laws 1862. At the time possession was taken, this time had expired, and the treasurer’s deed had been executed. The owner, then, could not have redeemed directly, by paying the taxes, interest and penalty, to the proper officer, as prescribed in the section above quoted.
And, if redemption could not at that time have been directly effected, a fortiori, it could not be done indirectly, by an equitable application of the rents and profits. This is the only question which the appeal presents.
Affirmed.